Citation Nr: 1607598	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1987 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2010, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record. 

In October 2011, and again in October 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ).  Review of the Veteran's electronic claims file reveals that the required compliance with the Board's remand instructions with regard to the claim for service connection for hepatitis C still has not been achieved.  As such, this issue matter will again be remanded.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims his hepatitis C was incurred in service.  Specifically, he claims he contracted hepatitis C from exposure to raw sewage while servicing the latrine systems on aircraft.  

As noted in the Introduction, this case was remanded by the Board in October 2011 and again in October 2014 for VA medical opinions to determine the onset and etiology of the Veteran's hepatitis C, to include whether it may have existed prior to service.  

The Veteran was afforded a VA examination in November 2011, where he denied all common hepatitis C risk factors including blood transfusions, shared needles and sexual contact.  The examiner opined that the Veteran's hepatitis C was not incurred in or caused by the claimed in service event.  She noted the diagnosis of hepatitis C in 1990 during service, but stated that exposure to raw sewage is not a recognized medical causing factor for hepatitis C infection.  She then explained that hepatitis C is not food or water borne, or transmitted by a fecal oral route, but rather is spread when a person comes in contact with contaminated blood, through blood transfusions, shared needles, sexual contact, etc.  She further explained that in more than 40 percent of all cases the infected individuals cannot identify a source for their infection and it is believed that most of those are due to known risk factors.  However, in more than 10 percent of all cases, no risk factor can be identified and that there are clearly other as yet unidentified modes of transmission.  The Board found this opinion inadequate as the examiner did not adequately address the positive hepatitis C antibodies noted during service or whether the hepatitis C may have existed prior to service.  See October 2011 Board Remand.

The record indicates that the Veteran was then afforded a VA examination in March 2015 and that a different examiner concluded that the Veteran's hepatitis C did not pre-exist his entry into the military.  She also reiterated the previous opinion that the Veteran's hepatitis C was less likely than not incurred in or caused by exposure to raw sewage during service.  Unfortunately, the Board finds this opinion is of limited probative value.  Although the examiner referred to the Veteran's February 1991 separation physical which was silent for diagnosis of hepatitis C and a January 2008 report from the Red Cross indicating that the Veteran's blood donation was positive for hepatitis C antibodies, she did not otherwise explain the rationale for her opinion, particularly in the face of documented in-service findings of abnormal liver function tests (in October 1990, December 1990 and February 1991).  See Stefl v. Nicholson, 21 Vet. App. 120 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In addition, while the 2015 VA examiner reported a full review of the claims file, on closer inspection the report reflects that she also overlooked the pertinent medical records which document the Veteran's history of abnormal liver function tests and the presence of positive hepatitis C antibodies during service.  Of note, the examiner relied on the January 2008 Red Cross report as evidence that the Veteran first tested positive for hepatitis C at that time.  However this is contradicted by the document itself, which shows the actual blood donation occurred in May 1990.  As a result the March 2015 VA opinion is based, in large part, on the erroneous conclusion that the Veteran's hepatitis C was diagnosed in 2008 almost 20 years after service discharge.  This error is significant because it directly impacts a major premise of the opinion; a premise relied upon in analyzing the likely onset of the Veteran's hepatitis C.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on an incomplete or inaccurate factual premise are not probative).  In this case, given the examiner's failure to accurately address the evidence as documented in the Veteran's claims file, she was not informed of all the relevant facts when she rendered her opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

In this case, there has not been even the required substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Another opinion is required.

The Board sincerely regrets the additional delay and is cognizant of the fact that this issue has been remanded twice before, but the adjudication of service connection for hepatitis C cannot occur yet.  Undertaking additional development prior to adjudication is the only way to ensure that the Veteran is afforded every possible consideration.  Therefore, the Board wishes to assure him that it would not be remanding it yet again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any pertinent, outstanding medical records or identify any health care provider who has treated him for his hepatitis C.  Obtain these records.

2.  Make the Veteran's claims file available to the VA medical provider who examined him in March 2015, if she is still available.  If the original examiner is not available, the file should be made available to another VA medical professional or physician who will have an opportunity to review it in its entirety in conjunction with the addendum.  A notation to the effect that this record review took place should be included in the report.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion regarding the onset and most likely source of the Veteran's hepatitis C.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The examiner should offer an opinion as to whether, in light of additional review the record, it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hepatitis C had its onset in service or is otherwise causally related to his reported in-service risk factor of being exposed to raw sewage.  

In providing this opinion, the examiner must discuss the evidence of record, specifically including:  May 1990 blood donation screening test results from the American Red Cross as noted in a January 2008 report; in-service history of abnormal liver function tests dated November 1990, December 1990 and February 1991; a February 1991 hepatitis screen; and February 1991 separation reports of medical history and examination.  

If hepatitis C cannot be regarded as having had its onset during active service, the examiner should explain the reasons and bases for this opinion.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the claim of entitlement to service connection for hepatitis C on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


